STRAUP, C. J.
(eoneuring).
I concur in the result. I do not concur in what is said, that a new trial must be granted in all cases where it appears that an excessive verdict was rendered under passion or prejudice, and that the court in no such ease is justified in refusing a new trial on a remission of the excess. Because of the conclusion here reached that the verdict was not the result of passion or prejudice, what is said as to this is but dicta. I thus withhold my views respecting it until in a case the matter is involved and properly presented for consideration and decision.
McCARTY, J.
In the main I agree with the reasoning of, and the conclu*540sions reached by Mr. Justice FRICK, but I do not concur with him wherein he holds:
“That where it is made to appear that the verdict is excessive and that such excess is the result of passion or prejudice, or either, the error cannot be cured by remitting the excess from the verdict. ’ ’
As stated by the CHIEF JUSTICE, this question is not necessarily involved in this case, and hence I refrain from expressing an opinion thereon.